DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
3.	Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 8, the phrase “the sensors” on line is indefinite. Applicant recites a sensor on line 1 and line 7 of the claim, and it is unclear which sensor applicant is referencing with that phrase.
As to claim 9, “a sensor array” on line 2 is indefinite, claim 9 depends on claim 8 which depends on claim 1, claim 9 recites “a sensor array” on line 2, however a sensor array is already been recited previously.
Dependent claims 2-13 are also rejected as being dependent on a rejected base claim.
5A.	Claims 1 and 8 recites the limitation "the angular discrepancy" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ”non-transitory” to the claim.  

Allowable Subject Matter
7.	Claims 1-13 are allowed
Reason for Allowance
8.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A method for initializing a sensor array comprising at least four sensors, the sensors being 
Claims 2-13 are in condition for allowance, based on their dependencies.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 03/27/2019 and the searches attached disclose Su (U.S. Publication 20150009172) discloses an object positioning method used for a touch panel with steps as follows: recording a positioning coordinate of an object; acquiring a sensing coordinate of the object according to calculation of 

    PNG
    media_image1.png
    712
    636
    media_image1.png
    Greyscale

Hautson (U.S. Publication 20150301216) discloses a method for automatic recognition of a mobile magnetic object using a processing unit for determining the position and orientation of a plurality of dipoles of the object in the XYZ reference frame from the measurements of the magnetometers, In particular, for each number of magnetic dipoles that 

    PNG
    media_image2.png
    483
    621
    media_image2.png
    Greyscale

However, both Su and Hautson do not disclose the above allowable subject matters. 

The above stated rejections needs to be addressed before issuance of Allowability Notice.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Haim (U.S. Publication 20060012581) discloses Tracking window for a digitizer system.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/TAQI R NASIR/             Examiner, Art Unit 2858                                                                                                                                                                                           
/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858